Case 1:18-cr-00336-WHP
Case 1:18-cr-00336-WHP Document
                       Document 125
                                124 Filed
                                    Filed 06/02/20
                                          06/02/20 Page
                                                   Page 1
                                                        1 of
                                                          of 1
                                                             1




                                   Application granted. The Government is directed to
                                   provide to defense counsel the defendant's medical
                                   records from the Bureau of Prisons.




                                                June 2, 2020
